Title: To Thomas Jefferson from Albert Gallatin, 17 March 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            17 March 1806
                        
                        What is the precise designation of office of Messrs. Armstrong & Bowdoin by virtue of which the 2 millions
                            are to be placed at their disposal. We want it to fill the blanks in the authorities to draw &c. which have been
                            prepared. All our bills for the millions of dollars are purchased & ready. 
                  Respectfully Your obt. Svt.
                        
                            Albert Gallatin
                            
                        
                        
                            You know, I suppose the vote on Armstrong 15 to 15, Adair not voting—and the Vice President voting in
                                the affirmative
                        
                    